                                             Case 3:20-cv-01260-SI Document 112 Filed 09/15/21 Page 1 of 17




                                   1

                                   2

                                   3

                                   4                                      UNITED STATES DISTRICT COURT

                                   5                                     NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        ELECTRICAL WORKERS PENSION                        Case No. 20-cv-01260-SI
                                            FUND, LOCAL 103, I.B.E.W., et al.,
                                   8
                                                           Plaintiffs,                        ORDER GRANTING DEFENDANTS'
                                   9                                                          SECOND MOTION TO DISMISS
                                                    v.
                                  10                                                          Re: Dkt. No. 92
                                            HP INC., et al.,
                                  11
                                                           Defendants.
                                  12
Northern District of California
 United States District Court




                                  13             Now before the Court is a second motion to dismiss, filed by defendants HP Inc., Dion

                                  14   Weisler, Catherine Lesjak, Steven Fieler, and Enrique Lores (collectively, “defendants”). Dkt. No.

                                  15   92. On August 9, 2021, the Court heard oral argument on defendants’ motion. Dkt. No. 108. For

                                  16   the reasons stated below, the Court GRANTS defendants’ motion to dismiss. The Court dismisses

                                  17   the Second Amended Complaint WITH PREJUDICE.

                                  18
                                  19                                              BACKGROUND

                                  20   I.        Factual Background

                                  21             The following allegations are taken from the Second Amended Complaint (“SAC”), which

                                  22   the Court must treat as true for the purpose of this motion.

                                  23             This matter arose in connection with statements made by HP executives Dion Weisler,

                                  24   Catheringe Lesjak, Steven Fieler, and Enrique Lores (collectively, “Individual Defendants”) about

                                  25   HP’s Four Box Model, supplies sales model, channel inventory stock, market shares, supplies

                                  26   revenue, and hardware placement.

                                  27             HP is a global provider of personal computers, printers, and related supplies. Dkt. No. 89 at

                                  28   ¶ 42. HP relied on its printing business to Tier 1 distributors for revenue. Id. at ¶¶ 60-61. In 2015,
                                             Case 3:20-cv-01260-SI Document 112 Filed 09/15/21 Page 2 of 17




                                   1   HP introduced its Four Box Model, which allowed HP to evaluate supplies revenue based on four

                                   2   factors: installed base, usage, printer supplies market share or supplies attach, and price of supplies.

                                   3   Id. at ¶ 83. The Four Box Model used various forms of data and analytics to accurately predict

                                   4   supplies revenue. Id. In 2016, HP announced the company’s transition from a supplies “push”

                                   5   model to a demand-driven “pull” model. Id. at ¶¶ 89-90.

                                   6            During the class period, between February 23, 2017 and October 3, 2019, defendants told

                                   7   investors that the Four Box Model reliably predicted HP’s supplies revenue and that HP increased

                                   8   its market shares of printers, stabilized supplies, held fewer printers in channel inventory, focused

                                   9   on placing NPV printer units, and transitioned to a sales pull model. Id. at ¶¶ 274-433.

                                  10            On February 27, 2019, HP’s Chief Executive Officer, defendant Weisler, stated

                                  11                   Supplies revenue was weaker than anticipated, particularly in EMEA,
                                                       where supplies declined 9%. As you know, we look at our Supplies
                                  12                   business in terms of our 4-box model: in store base, usage, share and
Northern District of California
 United States District Court




                                                       price. The 2 factors that varied from our plan were a decline in share
                                  13                   and, to a lesser extent, pricing.
                                                       ....
                                  14
                                                       [S]ince we don’t have much visibility into the downstream channel
                                  15                   ecosystem and we were maintaining CI levels below our Tier 1
                                                       ceiling, we did not see clearly enough that we had an issue.
                                  16
                                                       ....
                                  17                   [W]e had used periodic third-party survey data and market research
                                                       aggregators to estimate toner supply shares. We did not have a
                                  18                   statistically significant sample from the system telemetry and the
                                                       instrumentation nor the capabilities to calculate share for toner-based
                                  19                   products in the installed base. We’ve had this data for ink-based
                                                       products, but due to the limited number of machines that were
                                  20                   phoning home in commercial due to enterprise firewall constraints
                                                       and otherwise unconnected devices, we’ve had to build the connected
                                  21                   installed base over time
                                  22
                                       Id. at ¶¶ 527, 530, 536. On August 22, 2019, HP announced a decline in supplies revenue. Id. at
                                  23
                                       ¶ 543. On October 3, 2019, HP revealed the company would transition from its “purely transactional
                                  24
                                       supplies-centric” Four Box Model to a profit-driven business model. Id. at ¶¶ 552, 555.
                                  25

                                  26
                                       II.      Current Matter
                                  27
                                                On February 19, 2020, the State of Rhode Island, Office of the General Treasurer, on behalf
                                  28
                                                                                          2
                                          Case 3:20-cv-01260-SI Document 112 Filed 09/15/21 Page 3 of 17




                                   1   of the Employees’ Retirement System of Rhode Island and Iron Workers Local 580 (“plaintiffs”)

                                   2   filed this securities class action lawsuit against defendants. Dkt. No. 1. On July 20, 2020, plaintiffs

                                   3   filed an amended complaint. On March 19, 2021, the Court issued an Order Granting Defendants’

                                   4   First Motion to Dismiss. Dkt. No. 83. On May 3, 2021, plaintiff filed a SAC. Dkt. No. 89. On

                                   5   June 4, 2021, defendants filed a second motion to dismiss. Dkt. No. 92. On June 25, 2021, plaintiffs

                                   6   filed an opposition. Dkt. No. 97. On July 9, 2021, defendants filed a reply. Dkt. No. 101. On

                                   7   September 9, 2021, the Court heard oral argument on defendants’ motion.

                                   8

                                   9                                          LEGAL STANDARD

                                  10          To survive a Rule 12(b)(6) motion to dismiss, the plaintiff must allege “enough facts to state

                                  11   a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007).

                                  12   This “facial plausibility” standard requires the plaintiff to allege facts that add up to “more than a
Northern District of California
 United States District Court




                                  13   sheer possibility that a Defendant has acted unlawfully.” Ashcroft v. Iqbal, 556 U.S. 662, 678

                                  14   (2009). While courts do not require “heightened fact pleading of specifics,” a plaintiff must allege

                                  15   facts sufficient to “raise a right to relief above the speculative level.” Twombly, 550 U.S. at 555,

                                  16   570. “A pleading that offers ‘labels and conclusions’ or ‘a formulaic recitation of the elements of a

                                  17   cause of action will not do.’” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 555). “Nor does

                                  18   a complaint suffice if it tenders ‘naked assertion[s]’ devoid of ‘further factual enhancement.’” Id.

                                  19   (quoting Twombly, 550 U.S. at 557). “While legal conclusions can provide the framework of a

                                  20   complaint, they must be supported by factual allegations.” Id. at 679.

                                  21          In deciding whether a plaintiff has stated a claim upon which relief can be granted, the court

                                  22   must assume that the plaintiff's allegations are true and must draw all reasonable inferences in the

                                  23   plaintiff's favor. Usher v. City of Los Angeles, 828 F.2d 556, 561 (9th Cir. 1987). However, the

                                  24   court is not required to accept as true “allegations that contradict exhibits attached to the Complaint

                                  25   or matters properly subject to judicial notice, or allegations that are merely conclusory, unwarranted

                                  26   deductions of fact, or unreasonable inferences.” Daniels–Hall v. Nat'l Educ. Ass'n, 629 F.3d 992,

                                  27   998 (9th Cir. 2010).

                                  28
                                                                                         3
                                             Case 3:20-cv-01260-SI Document 112 Filed 09/15/21 Page 4 of 17




                                   1                                               DISCUSSION

                                   2   I.       Defendant’s Request for Judicial Notice and Incorporation-by-Reference

                                   3            In ruling on a motion to dismiss under Rule 12(b)(6) of the Federal Rules of Civil Procedure,

                                   4   the Court may generally consider matters properly subject to judicial notice or incorporated by

                                   5   reference in the complaint. See Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551 U.S. 308, 322

                                   6   (2007). The Court “may judicially notice a fact that is not subject to reasonable dispute because it:

                                   7   (i) is generally known within the trial court's territorial jurisdiction; or (ii) can be accurately and

                                   8   readily determined from sources whose accuracy cannot reasonably be questioned.” FED. R. EVID.

                                   9   201. The incorporation-by-reference doctrine allows the Court to consider documents that were

                                  10   either “necessarily depended on” in the complaint or referenced in the complaint and not subject to

                                  11   reasonable dispute. Khoja v. Orexigen Therapeutics, Inc., 899 F.3d 988, 1002 (9th Cir. 2018).

                                  12            Defendants request judicial notice or incorporation by reference of HP’s Securities Filings,
Northern District of California
 United States District Court




                                  13   Quarterly Earnings Call Transcripts, Analyst Meeting Transcripts, and Presentation Transcripts.

                                  14   Dkt. No. 93. Plaintiffs argue the Court should not consider the truth of defendants’ requested

                                  15   documents. Dkt. No. 98.

                                  16            Without ruling on the admissibility of the exhibits, the Court GRANTS defendants’ request

                                  17   for judicial notice and takes notice of the existence of the parties’ exhibits. See Coto Settlement v.

                                  18   Eisenberg, 593 F.3d 1031, 1038 (9th Cir. 2010) (“On a motion to dismiss, [the court] may consider

                                  19   . . . matters of public record); Dreiling v. Am. Exp. Co., 458 F.3d 942, 946 n.2 (9th Cir.2006) (SEC

                                  20   filings subject to judicial notice). The Court does not take judicial notice of the truth of the contents

                                  21   that are subject to reasonable dispute.1

                                  22

                                  23   II.      Exchange Act Claims

                                  24            Defendants move to dismiss plaintiffs’ Section 10(b), Section 20(a), and Section 20A claims.

                                  25   Dkt. No. 92.

                                  26
                                  27
                                                1
                                  28            The Court will indicate which, if any, noticed contents are relied on for the purposes of
                                       this Order. See Khoja, 899 F.3d at 999.
                                                                                        4
                                          Case 3:20-cv-01260-SI Document 112 Filed 09/15/21 Page 5 of 17




                                   1            A.     Section 10(b) of the Exchange Act

                                   2            Section 10(b) of the Exchange Act makes it unlawful to “use or employ, in connection with

                                   3   the purchase or sale of any security...any manipulative or deceptive device or contrivance in

                                   4   contravention of such rules and regulations as the [SEC] may prescribe as necessary.” 15 U.S.C.

                                   5   § 78j(b). A plaintiff asserting a claim under Section 10(b) must adequately allege a material

                                   6   misrepresentation or omission by the defendant (falsity); scienter; reliance upon the

                                   7   misrepresentation or omission; economic loss; and loss causation. In re NVIDIA Corp. Sec. Litig.,

                                   8   768 F.3d 1046, 1052 (9th Cir. 2014).

                                   9            Defendants argue the SAC fails to sufficiently plead (1) material misrepresentations, (2)

                                  10   scienter; and (3) loss causation. Dkt. No. 92.

                                  11

                                  12                   1.     Material Misrepresentations
Northern District of California
 United States District Court




                                  13            Defendants argue the SAC fails to plead particularized facts demonstrating the falsity of

                                  14   defendants’ alleged misstatements. Dkt. No. 92. Plaintiffs argue the SAC adequately pleads falsity

                                  15   of defendants’ alleged misstatements regarding (a) telemetry data and the four box model, (b) market

                                  16   share, (c) supplies revenue, (d) channel inventory management, (e) hardware placement, and (f)

                                  17   sales model change.

                                  18
                                  19                          a.      Telemetry Data and the Four Box Model

                                  20            Defendants argue the SAC fails to plead particularized facts demonstrating defendants made

                                  21   a false statement regarding telemetry data and the four box model. Dkt. No. 92 at 12-15. Plaintiffs

                                  22   argue defendants failed to disclose material information about the Four Box Model. Dkt. No. 97 at

                                  23   20-22.

                                  24            The SAC’s allegations regarding telemetry data and the Four Box Model are largely the

                                  25   same as plaintiff’s first amended complaint. For the reasons as stated in the Court’s Order Granting

                                  26   Defendants’ First Motion to Dismiss, the Court finds the SAC fails to plead falsity of the statements

                                  27   regarding telemetry data and the four box model. The SAC fails to plead with particularity how

                                  28   Individual Defendant’s statements were misleading. Individual Defendants indicated the limitations
                                                                                        5
                                          Case 3:20-cv-01260-SI Document 112 Filed 09/15/21 Page 6 of 17




                                   1   of the Four Box Model. See ¶¶ 362 (“This is one way for us to look at the heat in the market, and

                                   2   we can use this data to define specific marketing programs in those areas. The chart in the middle

                                   3   shows how do we use this at a more granular level.”); 366 (“install bases is just such a complicated

                                   4   box all by itself because not all units are created equally”); 368 (“it’s pretty difficult for us to go to

                                   5   a specific customer, given privacy and what have you, but your printers, many of your printers phone

                                   6   home to us and tell us what kind of usage we’re getting. . .We can’t tell at an individual level”).

                                   7           Moreover, the SAC fails to plead facts indicating defendants assumed a duty to disclose the

                                   8   particularities of the Four-Box Model. See Police Ret. Sys. of St. Louis v. Intuitive Surgical, Inc. et

                                   9   al., 759 F.3d 1051, 1061 (9th Cir. 2014) (holding disclosures are not required to follow “a rule of

                                  10   completeness . . . [because] ‘[n]o matter how detailed and accurate disclosure statements are, there

                                  11   are likely to be additional details that could have been disclosed but were not.’”) (internal citations

                                  12   omitted); Brody v. Transitional Hosps. Corp., 280 F.3d 997, 1006 (9th Cir. 2002) (explaining
Northern District of California
 United States District Court




                                  13   PSRLA prohibits “misleading and untrue statements, not statements that are incomplete.”).

                                  14

                                  15                           b.      Market Share

                                  16           Defendants argue the SAC fails to plead particularized facts demonstrating defendants made

                                  17   a false statement about HP’s market shares. Dkt. No. 92 at 12-14. Plaintiffs argue defendants falsely

                                  18   claimed market shares increased because defendants did not have the capability to calculate market

                                  19   share for toner-based products. Dkt. No. 97 at 22.

                                  20           The Court finds the SAC fails to plead falsity of the alleged misstatements regarding market

                                  21   shares. Market shares did not decrease during the quarters when the alleged misstatements were

                                  22   made. See Police Ret. Sys. of St. Louis, 759 F.3d at 1061 (“Nothing about the statements . . . would

                                  23   give a reasonable investor the impression that Intuitive's growth was different than it was in reality.

                                  24   The statements accurately reflect the company's growth in 2007; they do not purport to speak to any

                                  25   trends in Intuitive's growth or revenues and do not alter the total mix of information available to

                                  26   investors.”). The SAC fails to plead facts demonstrating Individual Defendants assumed a duty a

                                  27   disclose exactly how the Four Box Model calculates market share. See id. (holding disclosures are

                                  28   not required to follow “a rule of completeness . . . [because] ‘[n]o matter how detailed and accurate
                                                                                           6
                                          Case 3:20-cv-01260-SI Document 112 Filed 09/15/21 Page 7 of 17




                                   1   disclosure statements are, there are likely to be additional details that could have been disclosed but

                                   2   were not.’”). Moreover, Individual Defendants disclosed that “FY19” market share predictions were

                                   3   “projections based on currently available data and estimates.” See In re Quality Systems, Inc.

                                   4   Securities Litig., 865 F.3d 1130, 1141-42 (9th Cir. 2017) (“companies and their officials” are

                                   5   protected “from suit when optimistic projections of growth in revenues and earnings are not borne

                                   6   out by events.”)

                                   7

                                   8                          c.      Supplies Revenue

                                   9          Defendants argue the SAC fails to plead particularized facts demonstrating defendants made

                                  10   a false statement about supplies revenue. Dkt. No. 92 at 12-15. Plaintiffs argue defendants’

                                  11   statements regarding supplies stabilization are false because HP was flooding the “channel” with

                                  12   excess supplies. Dkt. No. 97 at 22-23.
Northern District of California
 United States District Court




                                  13          The Court finds the SAC fails to plead particularized facts demonstrating falsity of

                                  14   defendants’ statements about supplies stabilization. Although defendants’ statements promised

                                  15   supplies stabilization in 2017 and 2018, the SAC does not allege supplies revenue did not stabilize

                                  16   during that time. Moreover, none of defendants’ alleged misstatements indicated there would be no

                                  17   excess supplies in the channel. See Dkt. No. 89 at ¶¶ 417 (“our focus and execution over the last 2

                                  18   years on all 4 of those drivers saw the supplies revenue mature and stabilize 1 quarter ahead of plan

                                  19   . . . we stabilized revenue a quarter earlier than we expected”); 419 (“You may be asking what did

                                  20   we do to stabilize the supplies business. It was all about rigorous execution of all the actions that

                                  21   influence the 4 drivers of the supplies business”).

                                  22

                                  23                          d.      Channel Inventory Management

                                  24          Defendants argue the SAC fails to plead particularized facts demonstrating falsity of

                                  25   defendants’ statements about HP’s channel inventory management. Dkt. No. 92 at 18-19. Plaintiffs

                                  26   argue defendants’ statements are false because defendants admitted to lacking visibility into the

                                  27   channel inventory. Dkt. No. 97 at 17-19.

                                  28          The Court finds the SAC fails to plead particularized facts demonstrating falsity of alleged
                                                                                         7
                                          Case 3:20-cv-01260-SI Document 112 Filed 09/15/21 Page 8 of 17




                                   1   misstatements about channel inventory stock. The SAC indicates Defendant Weisler’s statement

                                   2   that HP lacked visibility into the “downstream channel ecosystem” is consistent with Individual

                                   3   Defendants’ statements because the downstream channel ecosystem refers to the channels of third

                                   4   parties—not HP’s own channel.         See Dkt. Nos. 89 at ¶ 69 (“Generally, HP sold ink and toner

                                   5   cartridges directly to ‘Tier 1’ distributors. Tier 1 distributors then sold these products to ‘Tier 2’

                                   6   resellers. Tier 2 resellers either sold these products to the end-user or to another reseller further down

                                   7   the distribution chain.”); 89-1 (SEC Order) at ¶ 12 (“HP would generally sell products directly to

                                   8   ‘Tier 1’ distributors, which would then sell the products through to ‘Tier 2’ resellers, which would

                                   9   either sell to end users or to resellers further down the distribution chain . . . HP had no continuing

                                  10   obligations following the sale to the Tier 1 partner, and the sales were not contingent on the eventual

                                  11   sales on to the Tier 2 partner or end user.”). Moreover, throughout the class period, Individual

                                  12   Defendants stated HP’s channel inventory was measured in “ceilings” with their partners and
Northern District of California
 United States District Court




                                  13   defendants did not provide any concrete projections or methods regarding channel stock. See Dkt.

                                  14   No. 89 at ¶¶ 312 (“it is also great from a partner perspective because, of course, they’re carrying

                                  15   lower channel inventory.”); 328 (“channel inventory levels were below the ceiling. As a reminder,

                                  16   as part of making the supplies sales model changes last year, we lowered our channel inventory

                                  17   ceiling to better reflect the more demand driven sales model.”).

                                  18
                                  19                           e.      Hardware Placement

                                  20           Defendants argue the SAC fails to plead particularized facts demonstrating falsity of

                                  21   statements regarding HP’s placement of NPV printers.           Dkt. No. 92 at 19-20. Plaintiffs argue

                                  22   defendants’ statements about NPV printers are false because defendants lacked sufficient telemetry

                                  23   data to identify NPV printers. Dkt. No. 97 at 20.

                                  24           The Court finds the SAC fails to adequately plead facts demonstrating the falsity of

                                  25   defendants’ statements of NPV printer placement. Defendants did not admit to lacking data to

                                  26   identify NPV printers. See Dkt. No. 89 at ¶ 536 (“We did not have a statistically significant sample

                                  27   from the system telemetry and the instrumentation nor the capabilities to calculate share for toner-

                                  28   based products in the installed base. We’ve had this data for ink-based products.”) (emphasis added).
                                                                                           8
                                          Case 3:20-cv-01260-SI Document 112 Filed 09/15/21 Page 9 of 17




                                   1   Moreover, defendants did not state HP would only sell NPV printers. See Dkt. No. 89 at ¶ 377 (“we

                                   2   do focus on placing positive NPV units and taking advantage of the opportunities that we see to go

                                   3   ahead and do that”); 400 (“We were able to improve our operational processes, getting much more

                                   4   disciplined in managing and defining what units to place since our business is really driven by

                                   5   printers”).

                                   6

                                   7                          f.      Sales Model Change

                                   8           Defendants argue the SAC fails to plead particularized facts demonstrating falsity of

                                   9   statements regarding HP’s transition from a push sales method to a pull sales method. Dkt. No. 92

                                  10   at 16-18. Plaintiffs argue defendants discounted printers and continued to operate with a push

                                  11   model. Dkt. No. 97 at 10-14.

                                  12           The Court finds the SAC fails to plead particularized facts demonstrating falsity of
Northern District of California
 United States District Court




                                  13   defendants’ statements regarding the sales model change. Defendants’ statements did not promise

                                  14   HP would stop offering discounts and did not promise any particular method for HP’s new model.

                                  15   See Dkt. No. 89 at ¶¶ 128 (“we changed the supplies sales model, we said that we would channel

                                  16   more marketing into our customer base so that we could market the benefits of original HP

                                  17   supplies”); 307 (“We also did a big change in how do we manage our supplies business, going from

                                  18   – and we changed the sales model, really focusing the sales of supplies from a pull side and driving

                                  19   demand from (inaudible) sales, rather than in having the channel to push supplies into the market.”).

                                  20   See Police Ret. Sys. of St. Louis, 759 F.3d at 1061 (holding disclosures are not required to follow “a

                                  21   rule of completeness . . . [because] ‘[n]o matter how detailed and accurate disclosure statements are,

                                  22   there are likely to be additional details that could have been disclosed but were not.’”) (internal

                                  23   citations omitted); Brody, 280 F.3d at 1006 (explaining PSRLA prohibits “misleading and untrue

                                  24   statements, not statements that are incomplete.”).

                                  25

                                  26                  2.      Scienter

                                  27           “To adequately plead scienter, the complaint must. . . ‘state with particularity facts giving

                                  28   rise to a strong inference that the defendant acted with the required state of mind.’” Zucco Partners,
                                                                                         9
                                          Case 3:20-cv-01260-SI Document 112 Filed 09/15/21 Page 10 of 17




                                   1   LLC v. Digimarc Corp., 552 F.3d 981, 991 (9th Cir. 2009) (citing 15 U.S.C. § 78u–4(b)(2)). “[T]he

                                   2   inference of scienter must be more than merely ‘reasonable’ or ‘permissible’—it must be cogent

                                   3   and compelling, thus strong in light of other explanations.” Tellabs, 551 U.S. at 324. The scienter

                                   4   inquiry “is whether all of the facts alleged, taken collectively, give rise to a strong inference of

                                   5   scienter, not whether any individual allegation, scrutinized in isolation, meets that standard.”

                                   6   Tellabs, 551 U.S. at 322–23. In Zucco, the Ninth Circuit explained that the scienter inquiry requires

                                   7   “a dual inquiry: first, we will determine whether any of the plaintiff's allegations, standing alone,

                                   8   are sufficient to create a strong inference of scienter; second, if no individual allegations are

                                   9   sufficient, we will conduct a ‘holistic’ review of the same allegations to determine whether the

                                  10   insufficient allegations combine to create a strong inference of intentional conduct or deliberate

                                  11   recklessness.” Zucco, 552 F.3d at 992.

                                  12           Defendants argue the SAC fails to adequately plead scienter. Dkt. Nos. 92 at 20-31; 101 at
Northern District of California
 United States District Court




                                  13   11-18. Plaintiffs argue a strong inference of scienter is established by Individual Defendants’

                                  14   statements, the core operations theory, confidential witnesses, and Individual Defendants’ stock

                                  15   sales trades. Dkt. No. 97 at 23-31.

                                  16           For the reasons stated below, whether considered individually or holistically, plaintiffs’

                                  17   allegations do not plead a strong inference of scienter.

                                  18
                                  19                           a.      Individual Defendants’ Statements

                                  20                                   i.      SEC Order and Testimony

                                  21           Plaintiffs argue a September 30, 2020 Cease-and-Desist Order from the SEC (“SEC Order”)

                                  22   and Individual Defendants’ alleged testimony during the SEC’s investigation establish a strong

                                  23   inference of scienter. Dkt. No. 97 at 23.

                                  24           The Court finds the SEC Order, which states defendants neither admitted nor denied the

                                  25   SEC’s findings, does not establish a strong inference of scienter.        The SEC Order involves

                                  26   undisclosed discounts offered by certain HP sales managers—not Individual Defendants—to meet

                                  27   sales targets. See Dkt. No. 89-1 (SEC Order) at ¶¶ 16-33. The SEC Order found HP executives did

                                  28   not learn of the HP sales managers’ conduct until after the conduct occurred. Id. at ¶ 49. Therefore,
                                                                                           10
                                          Case 3:20-cv-01260-SI Document 112 Filed 09/15/21 Page 11 of 17




                                   1   the SEC Order does not support a strong inference of scienter during the class period. See Glazer

                                   2   Cap. Mgmt., LP v. Magistri, 549 F.3d 736, 748-49 (9th Cir. 2008) (finding district court correctly

                                   3   held an SEC order was not sufficient to support scienter because related omissions “were largely

                                   4   legal conclusions, rather than particularized facts giving rise to a strong inference of scienter” and

                                   5   there was “nothing in either settlement agreement that would support the conclusion that [defendant]

                                   6   had actual knowledge of the violations.”).

                                   7           Similarly, plaintiffs’ reliance on “testimony obtained by the SEC” does not indicate a strong

                                   8   inference of scienter because HP’s executives did not know of sales managers’ conduct until after

                                   9   the conduct occurred and the SAC does not plead Individual Defendants knew about misconduct

                                  10   during the class period.

                                  11

                                  12                                  ii.     Public Statements
Northern District of California
 United States District Court




                                  13          Plaintiffs argue the contrast between defendants’ public statements about HP’s change to the

                                  14   pull model and “undisclosed reality” supports an inference of scienter. Dkt. No. 97 at 26.

                                  15          The Court finds plaintiffs’ conclusory assertion of an “undisclosed reality” is not indicative

                                  16   of scienter. Zucco, 552 F.3d at 998 (“conclusory assertions abouts the defendants’ scienter . . . are

                                  17   usually insufficient, standing alone, to adequately allege scienter”.)

                                  18
                                  19                                  iii.    Channel Inventory Levels

                                  20          Plaintiffs argue defendants’ alleged misstatements, made before the class period and during

                                  21   SEC testimony, demonstrate that they personally monitored channel inventory. Dkt. No. 97 at 27.

                                  22          The Court finds defendants’ alleged misstatements are insufficient to support a strong

                                  23   inference of scienter. The SAC includes bare allegations of scienter and does not include the

                                  24   particular language of defendants’ alleged testimony. Compare Glazer, 549 F.3d at 746 (“[G]eneral

                                  25   allegations of defendants' ‘hands-on’ management style, their interaction with other officers and

                                  26   employees, their attendance at meetings, and their receipt of unspecified weekly or monthly reports

                                  27   are insufficient” to create a strong inference of scienter”) (internal citation and quotations omitted)

                                  28   with In re Daou Sysm, Inc., 411 F.3d 1006, 1022 (9th Cir. 2005) (“specific admissions from top
                                                                                         11
                                          Case 3:20-cv-01260-SI Document 112 Filed 09/15/21 Page 12 of 17




                                   1   executives that they are involved in every detail of the company and that they monitored portions

                                   2   of the company's database are factors in favor of inferring scienter in light of improper accounting

                                   3   reports.”)

                                   4

                                   5                         b.      Core Operations Theory

                                   6          Plaintiffs argue the core operations theory supports a strong inference of scienter regarding

                                   7   channel distribution and sales practices because defendants were “aware” of sales practices. Dkt.

                                   8   No. 97 at 30. Defendants argue the SAC fails to plead facts showing defendants received

                                   9   information regarding inventory and marketing. Dkt. No. 92 at 24.

                                  10          The Court finds the core operations theory does not support a strong inference of scienter.

                                  11   The SAC fails to plead particularized facts showing individual defendants had access to information.

                                  12   See Police Ret. Sys. of St. Louis, 759 F.3d at 1062 (“A plaintiff must produce either specific
Northern District of California
 United States District Court




                                  13   admissions by one or more corporate executives of detailed involvement in the minutia of a

                                  14   company's operations, such as data monitoring . . . or witness accounts demonstrating that executives

                                  15   had actual involvement in creating false reports.”). There are no particularized facts indicating

                                  16   Individual Defendants accessed information regarding channel distribution or sales practices.

                                  17

                                  18                         c.      Confidential Witnesses

                                  19          Plaintiff relies on nine CWs to plead defendants significantly pushed inventory into the

                                  20   channel, discounted supplies to meet financial targets, and knew of the Four Box Model’s

                                  21   deficiency. Dkt. No. 97 at 28. Defendants argue the CWs neither reported to, met, nor had contact

                                  22   with Individual Defendants and do not provide or plead evidence supporting scienter. Dkt. No. 92

                                  23   at 27-29.

                                  24          A complaint relying on CW statements must pass two hurdles: “First, the confidential

                                  25   witnesses whose statements are introduced to establish scienter must be described with sufficient

                                  26   particularity to establish their reliability and personal knowledge” and “[s]econd, those statements

                                  27   which are reported by confidential witnesses with sufficient reliability and personal knowledge must

                                  28   themselves be indicative of scienter.” Zucco, 552 F.3d at 995. Whether a CW is described with
                                                                                        12
                                          Case 3:20-cv-01260-SI Document 112 Filed 09/15/21 Page 13 of 17




                                   1   sufficient particularity to establish reliability and personal knowledge depends on whether “a

                                   2   complaint has provided sufficient detail about a confidential witness' position within the defendant

                                   3   company to provide a basis for attributing the facts reported by that witness to the witness' personal

                                   4   knowledge.” Id.

                                   5          Here, the nine CWs are all former employees of HP and reported events that occurred within

                                   6   each of their respective departments. To the extent the CWs had personal knowledge about their

                                   7   departments, the Court finds the CW statements regarding inventory pushing and discounting were

                                   8   not themselves indicative of scienter. Plaintiff’s allegations regarding inventory pushing rely on

                                   9   CW2, CW4, CW6, CW7, and CW8. Dkt. No. 97 at 28. The CWs’ statements mention directions

                                  10   to sell inventory, but fail to provide information regarding Individual Defendants’ mental state. See

                                  11   Dkt. No. 98 at ¶¶ 138 (CW2 stating “directives to push Supplies inventory into the channel came

                                  12   from the top at HP”); 148 (CW4 stating “business partner managers were interested in reaching their
Northern District of California
 United States District Court




                                  13   targets in order to obtain their bonuses”); and 206 (CW7 stating “management told employees to

                                  14   observe ethical standards but . . . gave them goals”). These statements are conclusory and do not

                                  15   indicate Individual Defendants’ mental states. See Zucco, 552 F.3d at 998 (finding CW statements

                                  16   that executives “had to have known what was going on” and certain managers “knew” are

                                  17   generalized claims of corporate knowledge and do not indicate scienter). Plaintiff’s allegations

                                  18   regarding discounting rely on CW2, CW3, CW6, and CW8 to demonstrate scienter. Dkt. No. 97 at

                                  19   28. Similar to the allegations of inventory pushing, the CWs’ statements about discounting are

                                  20   conclusory statements of corporate knowledge and do not indicate a strong inference of scienter.

                                  21   See Dkt. No. 89 (SAC) at ¶¶ 136 (CW2 stating “Defendant Lores would have been aware of this

                                  22   effort” to provide leasing space to Staples); 138 (CW2 stating discounting directives “always [came]

                                  23   from the top”; 145 (CW 3 stating “quarter-end discounts came from HP higher ups.”).

                                  24          Plaintiff relies on CW9 to establish a strong inference of scienter regarding deficiencies of

                                  25   the Four Box Model. CW9 presented information about telemetry data coverage to the General

                                  26   Manager and Global Head of Supplies in preparation for the manager’s meeting with defendant

                                  27   Lores. Dkt. No. 89 at ¶ 187. CW9 reported defendant Lores knew about the lack of telemetry

                                  28   coverage because CW9 received an email from CW9’s manager indicating questions from defendant
                                                                                        13
                                          Case 3:20-cv-01260-SI Document 112 Filed 09/15/21 Page 14 of 17




                                   1   Lores, such as “what are we doing in order to increase the numbers, how long will it take and can

                                   2   we speed that up?” Id. The Court finds CW9s’ reports do not support an inference of scienter

                                   3   regarding allegations about the Four Box Model. The SAC fails to plead when and whether CW9

                                   4   presented to CW9’s manager about any deficiency in telemetry data and whether any deficiency

                                   5   was actually conveyed from CW9’s manager to Individual Defendants. CW9 was not present during

                                   6   any meetings with Individual Defendants and did not receive emails directly from Individual

                                   7   Defendants. See Police Ret. Sys. of St. Louis, 759 F.3d at 1063 (holding witness statements

                                   8   inadequate to plead scienter because witness “[did] not detail the actual contents of the reports the

                                   9   executives purportedly referenced or had access to.”); Zucco, 552 F.3d at 996 (finding CW

                                  10   statements that executives “had to have known what was going on” and certain managers “knew”

                                  11   are generalized claims of corporate knowledge and not indicative of scienter).

                                  12
Northern District of California
 United States District Court




                                  13                          d.      Stock Sales

                                  14          Plaintiffs argue that stock sales by defendants Weisler and Lores during the class period

                                  15   indicate a strong inference of scienter because the sales were out of line with defendants’ prior

                                  16   trading history. Dkt. No. 97 at 31.

                                  17          For the same reasons stated in the Court’s First Order Granting Defendants’ Motion to

                                  18   Dismiss, Dkt. No. 83, the Court finds defendants’ stock sales do not support a strong inference of

                                  19   scienter. See Zucco, 552 F.3d at 1006 (“corporate stock sales must be significant enough and

                                  20   uncharacteristic enough to cast doubt on the defendant company’s motives”); Applestein v.

                                  21   Medivation, Inc., 10-cv-998-EMC, 2011 WL 3651149 at *9 (N.D. Cal. Aug. 18, 2011) (finding

                                  22   stock sales of one defendant to be insufficient of a strong inference of scienter either on his part of

                                  23   on the part of the other defendants because the court considers “total insider sales.”).

                                  24          Accordingly, when considering plaintiffs’ scienter factors individually and holistically, the

                                  25   Court finds that the SAC fails to adequately plead a strong inference of scienter. The SAC fails to

                                  26   adequately plead defendants had actual knowledge of falsity in their alleged misstatements at the time

                                  27   when the alleged misstatements were made during the class period. For this additional reason, the Court

                                  28   GRANTS defendants’ second motion to dismiss.
                                                                                         14
                                          Case 3:20-cv-01260-SI Document 112 Filed 09/15/21 Page 15 of 17




                                   1                  3.      Loss Causation

                                   2          Defendants argue the SAC failed to plead which alleged misstatements were corrected by

                                   3   defendants’ alleged disclosures. Dkt. No. 92 at 32-33. Plaintiffs argue the SAC adequately pleads

                                   4   loss causation. Dkt. No. 97 at 31-32.

                                   5          The Court finds the SAC specified which alleged misstatements were corrected by

                                   6   defendants’ disclosures. See Dkt. No. 89 at ¶¶ 309 (stating 2019 disclosure that defendants lacked

                                   7   visibility corrected alleged misstatements regarding sales model); 341-355 (stating 2019 disclosure

                                   8   regarding visibility and ceilings corrected alleged misstatements regarding channel inventory); 369-

                                   9   370 (stating 2019 disclosure that defendants lacked telemetry data corrected alleged misstatements

                                  10   regarding four box model); 401 (stating 2019 disclosure regarding lack of data corrected alleged

                                  11   misstatements regarding hardware placement); 410 (stating 2019 disclosure that HP lacked data and

                                  12   used incomplete market share surveys corrected alleged misstatements regarding market share); and
Northern District of California
 United States District Court




                                  13   410 (stating 2019 disclosure that HP lacked ability to calculate share for toner-based printers

                                  14   corrected alleged misstatements regarding supplies stabilization); cf. In re Bofl Holding, Inc. Sec.

                                  15   Litig., 977 F.3d 781, 790 (9th Cir. 2020) (The most common way for plaintiffs to prove that the

                                  16   [loss causation] is to identify one or more corrective disclosures . . . a corrective disclosure need not

                                  17   reveal the full scope of the defendant's fraud in one fell swoop.”) (internal citations omitted). The

                                  18   SAC pleads HP’s stock price declined after the HP’s alleged disclosures. See Dkt. No. 89 at ¶¶ 539,

                                  19   548, 558; Mineworkers’ Pension Scheme v. First Solar Incorporated, 881 F.3d 750, 754 (9th Cir.

                                  20   2018) (“A plaintiff may also prove loss causation by showing that the stock price fell upon the

                                  21   revelation of an earnings miss, even if the market was unaware at the time that fraud had concealed

                                  22   the miss.”).

                                  23

                                  24          B.      Sections 20(a)

                                  25          Defendants move to dismiss plaintiffs’ claims under Section 20(a) of the Securities

                                  26   Exchange Act. Dkt. No. 92 at 35.

                                  27          For the reasons stated above, the Court finds plaintiffs failed to adequately plead a violation

                                  28   of 10(b) of the Securities Exchange Act. For this additional reason, the Court GRANTS defendants'
                                                                                          15
                                          Case 3:20-cv-01260-SI Document 112 Filed 09/15/21 Page 16 of 17




                                   1   motion to dismiss.

                                   2

                                   3

                                   4          C.       Section 20A

                                   5          Defendants move to dismiss plaintiffs’ claims under Section 20A of the Securities Exchange

                                   6   Act. Dkt. No. 92 at 35. Plaintiffs argue the SAC adequately pleads contemporaneous trading. Dkt.

                                   7   No. 37 at 35.

                                   8          The Court finds plaintiffs failed to adequately plead their Section 20A claims. See In re

                                   9   Verifone Sec. Litig., 784 F. Supp. 1471, 1488 (N.D. Cal. 1992), aff’d., 11 F.3d 865 (9th Cir. 1993)

                                  10   (requiring plaintiffs to adequately plead independent violation of securities law to establish Section

                                  11   20A claims). For this additional reason, the Court GRANTS defendants' motion to dismiss.

                                  12
Northern District of California
 United States District Court




                                  13                                             CONCLUSION

                                  14          For the reasons stated above, the Court GRANTS defendants’ second motion to dismiss.

                                  15   Plaintiffs request leave to amend to include facts from individual defendants’ redacted SEC
                                  16
                                       testimony. Dkt. No. 97 at 35. However, the SAC presently incorporates facts from the SEC’s
                                  17
                                       investigation of defendants. See Dkt. No. 89 at 1 (“Lead Plaintiffs’ information and belief are based
                                  18
                                       on . . . materials obtained from the SEC with respect to its investigation of HP . . . [and] the [SEC]
                                  19
                                       Order Instituting Cease-and-Desist Proceedings.”); ¶443-508 (citing “testimony obtained from the
                                  20

                                  21   SEC”). Accordingly, the Court DENIES plaintiffs leave to amend the SAC and dismisses the

                                  22   complaint WITH PREJUDICE. See Leadsinger, Inc. v. BMG Music Publ'g, 512 F.3d 522, 532
                                  23   (9th Cir.2008) (“The decision of whether to grant leave to amend nevertheless remains within the
                                  24
                                       discretion of the district court, which may deny leave to amend due to . . . repeated failure to cure
                                  25
                                       deficiencies by amendments previously allowed, undue prejudice to the opposing party by virtue of
                                  26
                                       allowance of the amendment, [and] futility of amendment.”); see e.g., Zucco, 552 F.3d at 1007
                                  27

                                  28   (finding plaintiff’s failure to correct deficiencies in second amended complaint as ‘a strong

                                                                                        16
                                          Case 3:20-cv-01260-SI Document 112 Filed 09/15/21 Page 17 of 17




                                       indication that the plaintiffs have no additional facts to plead.’”) (internal citation omitted).
                                   1

                                   2

                                   3

                                   4
                                              IT IS SO ORDERED.
                                   5
                                       Dated: September 15, 2021
                                   6
                                                                                         ______________________________________
                                   7                                                     SUSAN ILLSTON
                                                                                         United States District Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          17
